DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, 15-16, 19-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,114,485 to Lynch et al. in view of WO2016/078020A1 to Zhang et al.
The US equivalent of WO ‘020 (US 2017/0335133) has been referenced for paragraph citations herein.  The PGPUB of the instant specification (US 2019/0055417) is referenced for evidentiary purposes.
Regarding claim 1:  Lynch teaches a multicolor paint composition (Lynch 1:10-15).  The composition comprises a continuous phase including water and a first rheology modifier that is crosslinkable (Lynch 12:30-33).  The continuous phase D in Lynch is shown to encapsulate the discontinuous phases in Lynch Figure 1 on the cover and page 2.  The composition comprises a Lynch 2:34-43), and agents which applicant considers non-thixotropic polymers (e.g. styrene acrylic polymers Lynch 2:65-67; see the instant specification e.g. ¶ [0019] in US 2019/0055417 which considers acrylic and styrene-acrylic polymers non-thixotropic).  A polymer having a hydroxyl functional group is present (e.g. hydroxy cellulose; Lynch 5:40-55) which is taught to interact with clays and therefore be part of the disperse phase.  Pigments are present in both of the discontinuous phases and the phases are shown to be immiscibly dispersed in the Figure.  The optional claimed components have been given little patentable weight because as optional ingredients they are not required.
The limitation “immiscible with eachother” is a product-by-process limitation (MPEP § 2113).  Lynch, as in the present invention, clearly shows a composition having at least two discontinuous phases discontinuous phases (e.g. AB, AC and ABC) in the continuous phase, thereby meeting the product-by-process claim language.
Lynch differs from the instant claimed invention in that a second rheology modifier which is a chelating agent is not taught.  However this feature is not novel and is known from Zhang.  Zhang teaches binder compositions that can be used in multicolor pains (Zhang ¶ [0001]-[0002]) containing continuous/discontinuous morphology (Zhang ¶ [0003]; globules).  The same types of chelating agents as used by applicant in the instant invention (organotitanates) are taught (Zhang ¶ [0027]-[0028]).  Lynch and Zhang are analogous art in that they are concerned with the same field of endeavor, namely multicolor paint compositions containing multiple rheology modifiers and a continuous/discontinuous makeup.  At the time of Zhang to the composition of Lynch thereby arriving at the invention as claimed.  The motivation in doing so would have been to protect the globules thereby enabling the composition to be applied via many different means while retaining its desired appearance (Zhang ¶ [0003]). 
Regarding claim 2: Lynch shows the multicolor paint comprising a plurality of droplets.  It is intrinsic that these droplets have a size.
Lynch does not indicate preferential sizes with regard to the plurality of droplets relative to one another.  However Lynch indicates that it is a goal of blending to break up the discontinuous phases into sizes that result in stability.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed droplet sizes with the motivation of attaining stability (Lynch 12:15-30).
Regarding claim 3:  Multiple colorants are present in Lynch and the colorants are not required to have the same strength; there will necessarily be a difference in strength.  The labeling of a first and second pigment is arbitrary.
Regarding claim 4:  Colloidal clays are taught by Lynch to stabilize the colloidal aqueous dispersion (Lynch 6:59-65), and has been interpreted to be with the first thixotropic polymer as claimed since the ingredients are mixed.
Regarding claim 6: Lynch teaches that the dispersed phases can be blended with the dispersed phases (Lynch 12:34-46).
Regarding claim 7:  Lynch does not specifically state that the continuous phase has a second emulsion of a second thixotropic polymer.  However Lynch indicates a target viscosity Lynch 10:15-20), and teaches thickening polymers (Lynch 2:34-43), and does not strictly limit their use to discontinuous phase.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add thickening polymer to the continuous phase of Lynch with the motivation of thickening the composition to arrive at the desired viscosity.
Regarding claim 8:  Lynch does not require the thixotropic polymers to be different.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to use the same thixotropic polymer with the motivation of saving money by using the stock on hand.
Regarding claim 9:  Lynch teaches many thixotropic polymers and the use of a different one is at once envisaged.
	Regarding claim 10:  Lynch (Table VI) shows embodiments ranging from 80-20% A+B.  The claimed amounts of the first and second discontinuous phase having a maximum of 40 is at once envisaged by Lynch’s teaching of 80% as a maximum for A+B.  The minimum of 20% A+B is within the combined claimed range.
	Regarding claim 11:  Lynch Figure shows another (ABC) discontinuous phase containing the claimed elements.
	Regarding claim 13:  Lynch teaches clays and peptizing agents in the continuous phase (10:1-21).  These components are taught to stabilize the composition (Lynch 2:35-43) and as such have been interpreted to meet the claimed mechanism by which the composition is stabilized.
Regarding claim 15:  Lynch teaches a multicolor paint composition (Lynch 1:10-15).  The composition comprises a continuous phase including water and a rheology modifier that is crosslinkable (Lynch 12:30-33).  The composition comprises a first discontinuous phase (e.g. AB in the Figure) and a second continuous phase (e.g. AC in the Figure).  Both discontinuous phases are taught to possess thixotropic polymers (Lynch 2:34-43), and agents which applicant considers non-thixotropic polymers (e.g. styrene acrylic polymers Lynch 2:65-67; see the instant specification e.g. ¶ [0019] in US 2019/0055417 which considers acrylic and styrene-acrylic polymers non-thixotropic).  Additional rheology modifiers are taught (“polymers”; Lynch 4:16).  A person having ordinary skill in the art recognizes that the clays used by Lynch (6:37-58) possess surface groups such as hydroxyl, which are capable of hydrogen bonding with a third carboxyl rheology modifier. A polymer having a hydroxyl functional group is present (e.g. hydroxy cellulose; Lynch 5:40-55) which is taught to interact with clays and therefore be part of the disperse phase.  Pigments are present in both of the discontinuous phases and the phases are shown to be immiscibly dispersed in the Figure.  Differences in colorant strength are implicit when selecting different colors, and the labeling of a first and second pigment is an arbitrary limitation.  The optional claimed components have been given little patentable weight because as optional ingredients they are not required.
The limitation “immiscible with eachother” is a product-by-process limitation (MPEP § 2113).  Lynch, as in the present invention, clearly shows a composition having at least two discontinuous phases discontinuous phases (e.g. AB, AC and ABC) in the continuous phase, thereby meeting the product-by-process claim language.
Lynch differs from the instant claimed invention in that a second rheology modifier which is a chelating agent is not taught.  However this feature is not novel and is known from Zhang.  Zhang teaches binder compositions that can be used in multicolor pains (Zhang ¶ [0001]-[0002]) containing continuous/discontinuous morphology (Zhang ¶ [0003]; globules).  The same types of chelating agents as used by applicant in the instant invention (organotitanates) are taught (Zhang ¶ [0027]-[0028]).  Lynch and Zhang are analogous art in that they are concerned with the same field of endeavor, namely multicolor paint compositions containing multiple rheology modifiers and a continuous/discontinuous makeup.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a chelating agent rheology modifier from Zhang to the composition of Lynch thereby arriving at the invention as claimed.  The motivation in doing so would have been to protect the globules thereby enabling the composition to be applied via many different means while retaining its desired appearance (Zhang ¶ [0003]). 
Regarding claim 16: Lynch shows the multicolor paint comprising a plurality of droplets.  It is intrinsic that these droplets have a size.
Lynch does not indicate preferential sizes with regard to the plurality of droplets relative to one another.  However Lynch indicates that it is a goal of blending to break up the discontinuous phases into sizes that result in stability.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed droplet sizes with the motivation of attaining stability (Lynch 12:15-30).
Regarding claim 19:  Additional rheology modifiers are taught (“polymers”; Lynch 4:16).  The inclusion of a second thixotropic polymer is at once envisaged.
Regarding claim 20:  Lynch (Table VI) shows embodiments ranging from 80-20% A+B.  The claimed amounts of the first and second discontinuous phase having a maximum of 40 is at once envisaged by Lynch’s teaching of 80% as a maximum for A+B.  The minimum of 20% A+B is within the combined claimed range.
	Regarding claim 21:  Lynch Figure shows multiple immiscible phases in the multicolor paint containing the claimed ingredients.
	Regarding claims 22 and 27:  Lynch teaches crosslinking rheology modifiers (Lynch 2:55-65).  The chemistry occurring in claim 27 has been interpreted to occur in Lynch since ingredients reading on the claimed ingredients are present.
	Regarding claims 25-26 and 28:  The chelating agents taught by Zhang have been interpreted to undergo the claimed reaction upon addition to Lynch because they are the same types used by applicant (e.g. a chelated titanium alkanol complex such as titanium diisopropyl-di-triethanoamine; Lynch ¶ [0027]).


Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 6-8) received 10/19/2020.
A) Applicants’ arguments with regard to the rejection of claims 1-4, 6-11, 13, 15-16, 19-22 and 25-28 as being unpatentable over USPN 5,114,485 to Lynch in view of WO 2016/078020 to Zhang have been considered but have not been found to be persuasive.
	On page 7, applicant contends that Lynch does not teach a first thixotropic polymer having a hydroxyl functional group.  This argument is not persuasive because Lynch 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767